Citation Nr: 0711541	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  02-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for acquired 
immunodeficiency syndrome (AIDS).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran has been verified by the service department as 
having had active service from February 14, 1966, to May 13, 
1968; from May 14, 1968 to May 6, 1974; and from December 9, 
1979, to December 18, 1983.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In February 2003, under regulations then in effect, the Board 
endeavored to undertake development of certain aspects of the 
evidence on its own motion.  However, pertinent regulations 
were revised subsequent to juridical mandates, and the Board 
remanded the case for such development in November 2003.

Service connection is currently in effect for diabetes 
mellitus, type II, rated as 40 percent disabling; peripheral 
neuropathy, left lower extremity associated with diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy, right lower extremity associated with diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy, left upper extremity associated with diabetes 
mellitus, rated as 10 percent disabling; peripheral 
neuropathy, right upper extremity associated with diabetes 
mellitus, rated as 10 percent disabling; bilateral foot 
disability, onychomycosis, secondary to diabetes mellitus, 
rated as 10 percent disabling; and residuals, post-operative, 
hammertoes, bilateral, 4th toe, recurrent kidney infections, 
and impotence associated with diabetes mellitus, each rated 
as noncompensably disabling.  The veteran is also now in 
receipt of a total disability rating based on individual 
unemployability (TDIU) and special monthly compensation on 
account of loss of use of a creative organ. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.




REMAND

Exhaustive efforts have been undertaken in this case to 
obtain all available clinical documentation from the 
veteran's extensive periods of service, and thereafter.  It 
appears that all reasonably available records are now in the 
file and there are no logical avenues of further pursuit for 
such records, particularly those from in-service surgical 
procedures and from 1983, which are particularly important.

Pursuant to the Board's remand, it has been affirmatively 
certified that the veteran had service which extended from 
1966 until December 18, 1983, with only a brief period of 
non-active duty in the 1970's.  Service medical records show 
that he had various medical problems in service including 
hematuria while in Vietnam, and had surgical procedures on 
his feet, the first of which was at the Landstuhl RMC in 
Germany, for which there are partial and summary surgical 
reports of record (and for which he has been awarded service 
connection).  There is no specific confirmation or denial in 
the available records that he had transfusions at any time in 
service.

On the other hand, the veteran has indicated that, other than 
transfusions in service, he had no exposure and/or behavior 
to lead to HIV seropositivity which he claims was diagnosed 
in 1983, and which led to the full-blown AIDS which he now 
experiences and which led to the hepatitis which he also now 
has.  (Various laboratory results show some conflict as to 
what type(s) of hepatitis he now presents).

At any rate, the veteran has variously claimed he was first 
diagnosed with HIV in 1983.  This assertion is consistent 
with some later clinical findings in the 1993-1994 period 
which refer to his having been HIV-positive for 11-12 years.  
Some private and VA records from the 1990's refer to 
diagnoses at that time, but this may be a reference to an 
actual diagnosis of AIDS rather than HIV.  It is unclear when 
he first developed hepatitis, and to what that disorder might 
be attributable.




The private and VA clinical records for 1983 and shortly 
thereafter are not particularly helpful in providing 
laboratory data to sustain that he had HIV, although he had 
some recurrent symptoms which required laboratory 
evaluations.  That these records do not incidentally contain 
helpful information with regard to his current claim is not 
held to his detriment.  However, it does not appear that any 
further records will be forthcoming.

In the absence of much-needed laboratory findings, it may or 
may not be collaterally noteworthy that on VA examination in 
1984, just after separation from service, he had unexplained 
lymphadenopathy in the right and left axillae.

And, while there is now a great deal of medical information 
of record, the pivotal question has not before been asked in 
requested development, and thus there is currently no opinion 
of record as to the duration and/or etiology(ies) of the 
veteran's HIV seropositivity, AIDS, or hepatitis.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while a 
veteran who is a layman is not considered capable of opining 
on matters requiring medical knowledge, he is permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992)..

The Board finds that, given the complexity of the evidence in 
this case and the potential importance of the claim to the 
veteran's ongoing health care, in order to provide all 
possible assistance to the veteran and to ensure all due 
process has been afforded, a medical opinion is warranted.

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The 
case 
should 
be 
referred 
to a VA 
physicia
n for a 
review 
of the 
pertinen
t 
evidence
.  The 
claims 
file 
must be 
made 
availabl
e for 
review 
by the 
physicia
n.  
Under 
the 
assumpti
on that 
what has 
not been 
affirmat
ively 
rebutted 
by the 
evidence 
may be 
valid 
historic
al 
recollec
tions by 
the 
veteran, 
the 
reviewer 
should 
be asked 
to 
render 
an 
opinion 
as to 
the 
followin
g 
question
s: 

a
.
  
W
h
e
n
 
i
s
 
i
t
 
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
 
t
h
a
t
 
t
h
e
 
v
e
t
e
r
a
n
 
d
e
v
e
l
o
p
e
d
 
H
I
V
 
s
e
r
o
p
o
s
i
t
i
v
i
t
y
,
 
A
I
D
S
,
 
a
n
d
/
o
r
 
h
e
p
a
t
i
t
i
s
?

b
.
  
T
o
 
w
h
a
t
 
a
r
e
 
t
h
e
s
e
 
d
i
s
o
r
d
e
r
s
 
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
 
a
t
t
r
i
b
u
t
a
b
l
e
?

c
.
  
N
o
t
e
:
  
T
h
e
 
t
e
r
m
 
"
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
"
 
d
o
e
s
 
n
o
t
 
m
e
a
n
 
m
e
r
e
l
y
 
w
i
t
h
i
n
 
t
h
e
 
r
e
a
l
m
 
o
f
 
m
e
d
i
c
a
l
 
p
o
s
s
i
b
i
l
i
t
y
,
 
b
u
t
 
r
a
t
h
e
r
 
t
h
a
t
 
t
h
e
 
w
e
i
g
h
t
 
o
f
 
m
e
d
i
c
a
l
 
e
v
i
d
e
n
c
e
 
b
o
t
h
 
f
o
r
 
a
n
d
 
a
g
a
i
n
s
t
 
a
 
c
o
n
c
l
u
s
i
o
n
 
i
s
 
s
o
 
e
v
e
n
l
y
 
d
i
v
i
d
e
d
 
t
h
a
t
 
i
t
 
i
s
 
a
s
 
m
e
d
i
c
a
l
l
y
 
s
o
u
n
d
 
t
o
 
f
i
n
d
 
i
n
 
f
a
v
o
r
 
o
f
 
c
a
u
s
a
t
i
o
n
 
a
s
 
i
t
 
i
s
 
t
o
 
f
i
n
d
 
a
g
a
i
n
s
t
 
i
t
.

2.  The 
RO 
should 
then 
readjudi
cate the 
claims.  
If any 
benefits 
sought 
remain 
denied, 
the RO 
should 
issue an 
appropri
ate SSOC 
and give 
the 
veteran 
and his 
represen
tative 
the 
opportun
ity to 
respond.  
The case 
should 
then be 
returned 
to the 
Board, 
if in 
order, 
for 
further 
appellat
e 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


